Case 1:19-cv-03377-LAP Document 50 Filed 09/25/19 Page 1 of 1

LAW OFFICES OF

hidala, Bertuna & Kamins, PE.

ARTHUR L. AIDALA 8118-137 AVENUE
MARIANNE E. BERTUNA BROOKLYN, NEW YoRK 11228
HON. BARRY KAMINS (RET.) 546 FIFTH AVENUE TEL: (718) 238-9898
JOHN S. ESPOSITO FAx: (718) 921-3292
DOMINICK GULLO NEW YORK, NY 10036
MICHAEL. T. JACCARINO TELEPHONE: (212) 486-0011 OF COUNSEL

IMRAN H. ANSARI
R JOSEPH A. BARATTA

EAM. . . _
ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JENNIFER CASSANDRA
SENIOR COUNSEL WWW.AIDALALAW.COM PETER W. KOLP
Louis R. AIDALA WILLIAM R. SANTO
JOSEPH P. BARATTA PETER S. THOMAS
September 25, 2019
VIA ECF

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: — Giuffre v. Dershowitz, Case No. 19-ev-3377 (LAP)
Request for Order to file Declaration of Alan Dershowitz and audio transcript
under seal
Dear Judge Preska,

Pursuant to the oral argument hearing held yesterday, September 24, 2019, we will be filing
the Declaration of Alan Dershowitz along with the audio transcript discussed in court. We
respectfully request an order directing defendant to file said documents under seal.

Thank you for your consideration in this regard.

Respectfully Submitted,
/slImran H. Ansari

Imran H. Ansari

CC: Counsel for Plaintiff (via ECF)
